DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered. Claims 3, 9-10 and 12-14 stand cancelled. Claims 1-2, 4-8, 11 and 15-20 are pending.

Election/Restrictions
The elected embodiment has been found allowable. Accordingly, the search of claim 1 has been extended and in doing so it has been determined that the full scope of claim 1 is allowable. The species election requirement is withdrawn, the claims searched in full, and allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a method of treating a bleeding wound having a bleeding . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-8, 11, and 15-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KORTNEY L. KLINKEL whose telephone number is 571-270-5239.  The examiner can normally be reached on Monday-Friday, 10am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699